

Exhibit 10.2










NATIONSTAR AGENCY ADVANCE FUNDING TRUST,
as Issuer,
THE BANK OF NEW YORK MELLON,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary,
and
BARCLAYS BANK PLC,
as Administrative Agent


and
CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent


and consented to by:


BARCLAYS BANK PLC


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH


and


GIFS CAPITAL COMPANY, LLC


as Noteholders of the Class A-VF1 Variable Funding Notes, the Class B-VF1
Variable Funding Notes, the Class C-VF1 Variable Funding Notes and the Class
D-VF1 Variable Funding Notes
AMENDMENT NO. 5
dated as of January 30, 2015
to the
SERIES 2013-VF1 INDENTURE SUPPLEMENT
dated as of January 31, 2013
to the
FOURTH AMENDED AND RESTATED INDENTURE,
dated as of January 31, 2013
NATIONSTAR AGENCY ADVANCE FUNDING TRUST, ADVANCE RECEIVABLES BACKED NOTES,
SERIES 2013-VF1
 




--------------------------------------------------------------------------------



Amendment No. 5 TO SERIES 2013-VF1 INDENTURE SUPPLEMENT
This Amendment No. 5, dated as of January 30, 2015 (this “Amendment”), to the
Series 2013-VF1 Indenture Supplement, dated as of January 31, 2013 (as amended
by that certain Amendment No. 1, dated as of May 21, 2013, as further amended by
that certain Amendment No. 2, dated as of October 15, 2013, as further amended
by that certain Amendment No. 3, dated as of October 14, 2014, as further
amended by that certain Amendment No. 4, dated as of January 27, 2015, and as
the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Indenture Supplement”) to that certain Fourth Amended
and Restated Indenture, dated as of January 31, 2013 (as amended by that certain
Amendment No. 1, dated as of April 22, 2014 and as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), is entered into by and among NATIONSTAR AGENCY ADVANCE FUNDING
TRUST, a statutory trust organized under the laws of the State of Delaware (the
“Issuer”), THE BANK OF NEW YORK MELLON, a New York banking corporation, as
trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”), and as securities intermediary
(the “Securities Intermediary”), NATIONSTAR MORTGAGE LLC, a Delaware limited
liability company (“Nationstar”), BARCLAYS BANK PLC (“Barclays”), as
administrative agent and CREDIT SUISSE AG, NEW YORK BRANCH, as administrative
agent (each of Barclays and Credits Suisse, the “Administrative Agent”) and
consented to by Barclays, as Noteholder of the Class A-VF1 Variable Funding
Notes, the Class B-VF1 Variable Funding Notes, the Class C-VF1 Variable Funding
Notes and the Class D-VF1 Variable Funding Notes (collectively, the “Notes”)
issued pursuant to the Indenture Supplement, GIFS CAPITAL COMPANY, LLC (“GIFS”),
as Noteholder of the Notes and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
(“CSCIB”), as Noteholder of the Notes (each of Barclays, GIFS and CSCIB in such
capacity, a “Noteholder” and collectively, the “Noteholders”). Capitalized terms
used herein but not otherwise defined shall have the meanings given to such
terms in the Indenture or the Indenture Supplement, as applicable.
WHEREAS, Section 12.2 of the Indenture provides, among other things, that
subject to the terms and provisions of each Indenture Supplement with respect to
any amendment of such Indenture Supplement, the parties to the Indenture may at
any time enter into an amendment to the Indenture, including any Indenture
Supplement, with prior notice to the Note Rating Agency and the consent of
Noteholders of more than 50% (by Class Invested Amount) of each Series or Class
of Notes affected by such amendment of the Indenture, including any Indenture
Supplement, for the purpose of adding any provisions to, or changing in any
manner or eliminating any of the provisions of the Indenture, of modifying in
any manner the rights of the Holders of the Notes of each such Series or Class
under the Indenture or any Indenture Supplement, upon delivery of an Issuer Tax
Opinion and, pursuant to Section 12.3 of the Indenture, an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by the
Indenture and that all conditions precedent thereto have been satisfied (the
“Authorization Opinion”); provided, however, that no such amendment will modify
any of the enumerated provisions set forth in Section 12.2 without the consent
of the Noteholder of each Outstanding Note affected thereby;
WHEREAS, Section 12(b) of the Indenture Supplement provides that notwithstanding
any provisions to the contrary in Section 6.10 or Article XII of the Indenture,
no supplement,
amendment or indenture supplement entered into with respect to the issuance of a
new Series of Notes or pursuant to the terms and provisions of Section 12.2 of
the Indenture may, without the consent of



--------------------------------------------------------------------------------



100% of the Series 2013-VF1 Notes, supplement, amend or revise any term or
provision of the Indenture Supplement;
WHEREAS, Section 12(c) of the Indenture Supplement provides that notwithstanding
any provisions to the contrary in Article XII of the Indenture or Section 12 of
the Indenture Supplement, no supplement or amendment entered into with respect
to the Indenture Supplement is effective without the consent of 100% of the
Noteholders of the Series 2013-VF1 Notes;
WHEREAS, the parties hereto desire to amend the Indenture Supplement as
described below to increase the Maximum VFN Principal Balances and adjust the
related Note Maximum Principal Balances of the Notes;
WHEREAS, this Amendment is not effective until the execution and delivery of
this Amendment by the parties hereto and the delivery of the Issuer Tax Opinion
and the Authorization Opinion;
WHEREAS, the Noteholders collectively own 100% of the Class A-VF1 Variable
Funding Notes, the Class B-VF1 Variable Funding Notes, the Class C-VF1 Variable
Funding Notes and the Class D-VF1 Variable Funding Notes, which are the only
Outstanding Notes issued pursuant to the Indenture Supplement; and
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments to the Indenture Supplement. Subject to the satisfaction of
the conditions precedent in Section 4 below, the following amendments shall
occur with respect to the enumerated sections and provisions of the Indenture
Supplement:


(a)Section 2 of the Indenture Supplement is hereby amended by deleting the
definition of “Maximum VFN Principal Balance” in its entirety and replacing it
with the following:
    
“Maximum VFN Principal Balance” means, (i) for Class A-VF1, $1,061,835,999, (ii)
for Class B-VF1, $65,512,000, (iii) for Class C-VF1, $35,674,001, and (iv) for
Class D-VF1, $36,978,000 or, in the case of each such Class on any date, a
lesser amount calculated pursuant to a written agreement between the Servicer,
the Administrator and each Administrative Agent.


(b)    Exhibit A of the Indenture Supplement is hereby amended by deleting such
Exhibit A in its entirety and replacing it with Exhibit A attached hereto.


Section 2.Noteholder Consent.


In its capacity as Note Registrar, the Indenture Trustee confirms that the Note
Register reflects that collectively Barclays, GIFS and CSCIB as the sole
Noteholders of all Notes

2







--------------------------------------------------------------------------------



currently Outstanding under the Indenture Supplement. Such Noteholders’ consent
to the terms of this Amendment is evidenced by its signature hereto.


Section 3.    Increase of Maximum VFN Principal Balance and Note Maximum
Principal Balance. The parties hereto agree that the amendments contained in
this Amendment to increase the Maximum VFN Principal Balances and the related
Note Maximum Principal Balances of the Notes shall not constitute an issuance of
“new Notes” as described in Section 6.10 of the Indenture, and the conditions
precedent of Section 6.10(b) with respect to the issuance of “new Notes” of the
Indenture shall not be applicable.
Section 4.    Conditions to Effectiveness of this Amendment.
This Amendment shall become effective on the date (the “Effective Date”) upon
the latest to occur of the following:
(a)    the execution and delivery of this Amendment by all parties hereto;
(b)    prior notice to the Note Rating Agency;
(c)    the delivery of an Issuer Tax Opinion; and
(d)    the delivery of an Opinion of Counsel to the effect that the execution of
this Amendment is authorized by the Indenture and all conditions precedent have
been satisfied.


Section 5.    Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Indenture Supplement and the Indenture
shall remain in full force and effect and all such provisions shall apply
equally to the terms and conditions set forth herein. This Amendment shall
become effective on the Effective Date and shall not be effective for any period
prior to the Effective Date. After this Amendment becomes effective, all
references in the Indenture Supplement or the Indenture to “this Indenture
Supplement,” “this Indenture,” “hereof,” “herein” or words of similar effect
referring to such Indenture Supplement and Indenture shall be deemed to be
references to the Indenture Supplement or the Indenture, as applicable, as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Indenture Supplement
or the Indenture other than as set forth herein. This Amendment shall constitute
an Act of each of the Noteholders of the Series 2013-VF1 Notes.


Section 6.    Representations and Warranties. Each of Barclays, GIFS and CSCIB
hereby represents and warrants that as of the date hereof (i) that Barclays,
GIFS and CSCIB are collectively the sole Noteholders of each of the Class A-VF1
Variable Funding Notes, the Class B-VF1 Variable Funding Notes, the Class C-VF1
Variable Funding Notes and the Class D-VF1 Variable Funding Notes, (ii) it is
duly authorized to deliver this certification to the Indenture Trustee, (iii)
such power has not been granted or assigned to any other Person, and (iv) the
Indenture Trustee may conclusively rely upon this certification.


Section 7.    Entire Agreement. The Indenture and the Indenture Supplement, as
amended by this Amendment, constitute the entire agreement among the parties
hereto with respect to the subject matter hereof, and fully supersedes any prior
or contemporaneous agreements relating to such subject matter.

3







--------------------------------------------------------------------------------





Section 8.    Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.


Section 9.    Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Indenture or any provision hereof or
thereof.


Section 10.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PROVISIONS THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


Section 11.    Recitals. The statements contained in the recitals to this
Amendment shall be taken as the statements of the Issuer, and the Indenture
Trustee (in each capacity) assumes no responsibility for their correctness. The
Indenture Trustee makes no representation as to the validity or sufficiency of
this Amendment (except as may be made with respect to the validity of its own
obligations hereunder). In entering into this Amendment, the Indenture Trustee
shall be entitled to the benefit of every provision of the Indenture and the
Indenture Supplement relating to the conduct of or affecting the liability of or
affording protection to the Indenture Trustee.


Section 12.    Owner Trustee Limitation of Liability. It is expressly understood
and agreed by the parties hereto that (a) this Amendment is executed and
delivered by Wilmington Trust, National Association, not individually or
personally, but solely as Owner Trustee of the Issuer under the Trust Agreement,
in the exercise of the powers and authority conferred and vested in it, (b) each
of the representations, undertakings and agreements herein made on the part of
the Issuer is made and intended not as a personal representation, undertaking
and agreement by Wilmington Trust, National Association but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust,
National Association be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment.


Section 13.    Counterparts. This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts

4







--------------------------------------------------------------------------------



transmitted by facsimile or other electronic transmission, each of which, when
so executed, shall be deemed to be an original and such counterparts, together,
shall constitute one and the same agreement.


[signature pages follow]



















































































5







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
NATIONSTAR AGENCY ADVANCE FUNDING TRUST, as Issuer
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee
By: /s/ Melinda Morales Romay______
Name: Melinda Morales Romay
Title: Banking Officer

[Amendment No. 5 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------











THE BANK OF NEW YORK MELLON, as Indenture Trustee, Calculation Agent, Paying
Agent and Securities Intermediary and not in its individual capacity
By:
    /s/ Michael D. Commisso

Name: Michael D. Commisso
Title: Vice President









































































[Amendment No. 5 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------















NATIONSTAR MORTGAGE LLC, as Administrator and as Servicer
By: /s/ Amar Patel_____________
Name: Amar Patel
Title: Executive Vice President



















































































[Amendment No. 5 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------























BARCLAYS BANK PLC, as Administrative Agent
By:_/s/ Joseph O’Doherty_______
Name: Joseph O’Doherty
Title: Managing Director















































































[Amendment No. 5 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------









                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
CREDIT SUISSE AG, NEW YORK BRANCH, as Administrative Agent
By:_/s/ Oliver Nisenson_____________
Name: Oliver Nisenson
Title: Director






By:_/s/ Robbin W. Conner____________
Name: Robbin W. Conner
Title: Director









































[Amendment No. 5 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------









ACKNOWLEDGED, AGREED AND CONSENTED TO BY:


BARCLAYS BANK PLC,


as Noteholder of the Nationstar Agency Advance Funding Trust, Advance
Receivables Backed Notes, Series 2013-VF1 Class A-VF1 Variable Funding Notes,
the Class B-VF1 Variable Funding Notes, the Class C-VF1 Variable Funding Notes
and the Class D-VF1 Variable Funding Notes


By:    /s/ Joseph O’Doherty         


Name:    Joseph O’Doherty         


Title:    Managing Director         









































































[Amendment No. 5 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------













GIFS CAPITAL COMPANY, LLC,


as Noteholder of the Nationstar Agency Advance Funding Trust, Advance
Receivables Backed Notes, Series 2013-VF1 Class A-VF1 Variable Funding Notes,
the Class B-VF1 Variable Funding Notes, the Class C-VF1 Variable Funding Notes
and the Class D-VF1 Variable Funding Notes




By:     /s/ Thomas J. Irvin         


Name:    Thomas J. Irvin         


Title:    Manager             





































































[Amendment No. 5 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------











CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,


as Noteholder of the Nationstar Agency Advance Funding Trust, Advance
Receivables Backed Notes, Series 2013-VF1 Class A-VF1 Variable Funding Notes,
the Class B-VF1 Variable Funding Notes, the Class C-VF1 Variable Funding Notes
and the Class D-VF1 Variable Funding Notes






By:    /s/ Oliver Nisenson        


Name:    Oliver Nisenson        


Title:    Authorized Signatory        






By:     /s/ Robbin Conner                


Name:    Robbin Conner        


Title:    Authorized Signatory        














































Exhibit A

[Amendment No. 5 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------





Class
Note #
Noteholder
Related Administrative Agent
Note Maximum Principal Balance
A-VF1
6
Credit Suisse AG, New York Branch, solely in its capacity as Administrative
Agent on behalf of Credit Suisse AG, Cayman Islands Branch, as Committed
Purchaser, and GIFS Capital Company, LLC, as Conduit Purchaser
Credit Suisse AG, New York Branch
$353,945,333
 
5
BARCLAYS BANK PLC
Barclays Bank PLC
$707,890,666
B-VF1
6
Credit Suisse AG, New York Branch, solely in its capacity as Administrative
Agent on behalf of Credit Suisse AG, Cayman Islands Branch, as Committed
Purchaser, and GIFS Capital Company, LLC, as Conduit Purchaser
Credit Suisse AG, New York Branch
$21,837,333
 
5
BARCLAYS BANK PLC
Barclays Bank PLC
$43,674,667
C-VF1
6
Credit Suisse AG, New York Branch, solely in its capacity as Administrative
Agent on behalf of Credit Suisse AG, Cayman Islands Branch, as Committed
Purchaser, and GIFS Capital Company, LLC, as Conduit Purchaser
Credit Suisse AG, New York Branch
$11,891,334
 
5
BARCLAYS BANK PLC
Barclays Bank PLC
$23,782,667
D-VF1
6
Credit Suisse AG, New York Branch, solely in its capacity as Administrative
Agent on behalf of Credit Suisse AG, Cayman Islands Branch, as Committed
Purchaser, and GIFS Capital Company, LLC, as Conduit Purchaser
Credit Suisse AG, New York Branch
$12,326,000


[Amendment No. 5 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------



 
 
 
 
 
 
5
BARCLAYS BANK PLC
Barclays Bank PLC
$24,652,000




[Amendment No. 5 to the Series 2013-
VF1 Indenture Supplement]

